Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.

Response to Amendment
The amendment filed December 27, 2021 has been entered.  Claim 1 has been amended.  Claim 3 is canceled.  Currently, claims 1-2 and 4-15 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 5-8, filed December 27, 2021, with respect to the rejection(s) of claim(s) 1-2 and 4-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Grissom (US PG Pub 2008/0045906).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “lip extending under the cushion” in lines 9-10 is a relative term which renders the claim indefinite. The term “under” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Without properly defining the term “under”, the limitation of the elastic element forms a lip extending under the cushion is indefinite.
Claim 1 recites the term “outwardly” in line 6 and “outward” in line 10 is a relative term which renders the claim indefinite. The term “outward” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Without properly defining the term “outward” relative to the structure of the comfort band, the limitations associated with this term are unclear.
Claim 2 recites, “wherein the elastic element has a height at least corresponding to a height of the electronic surveillance bracelet”.  The electronic surveillance bracelet is not positively claimed, let alone its structural dimensions.  Therefore the limitation recited in claim 2 is indefinite as it is unclear how to interpret the required height of the elastic element.
Claim 8 recites, “the electrical contact pad is provided on a surface of the cushion arranged to face an end surface of the electronic surveillance bracelet”.  This limitation is indefinite as the electronic surveillance bracelet is not positively claimed, let alone its structural dimensions.  Therefore the 
Claim 9 recites the term “outward-facing” in line 2 is a relative term which renders the claim indefinite. The term “outward-facing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Without properly defining the term “outward-facing” relative to the structure of the comfort band, the limitations associated with this term are unclear.
Claim 10 recites, “wherein the cushion is shaped so as to attain an alignment between the electrical contact pad provided on the comfort band and the corresponding electrical contact provided on the electronic surveillance bracelet”.  The electronic surveillance bracelet is not positively claimed, let alone its structural dimensions.  Therefore the limitation recited in claim 10 is indefinite as it is unclear how to interpret the required shape.
Claim 13 recites, “wherein the cushion is shaped so as to attain an alignment between the first antenna comprised by the comfort band and the second antenna provided on or in the electronic surveillance bracelet”.  The electronic surveillance bracelet is not positively claimed, let alone its structural dimensions.  Therefore the limitation recited in claim 13 is indefinite as it is unclear how to interpret the required shape.
Claims 2, 4-15 are rejected to for being dependent on claims 1 or other claims for which these claims directly depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-15 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office
Claim 1 recites, “disposed towards the foot of the wearer” in line 5, suggesting the claim is directed to or encompassing a human organism.  It is suggested to amend the claim to recite “configured to be disposed towards the foot of the wearer”.
Claim 5 recites “at least one physiological property sensor arranged to be in contact with the skin of the wearer” in lines 2-3, suggesting the claim is directed to or encompassing a human organism.  It is suggested to amend the claim to recite, “at least one physiological property sensor configured to be in contact with the skin of the wearer”.
Claims 2, 4-15 are rejected to for being dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grissom (US PG Pub 2008/0045906).
Regarding claim 1, Grissom discloses a comfort band capable of being worn between an electronic surveillance bracelet and a leg of a wearer, the comfort band comprising: a tubular elastic element 120a-b ([0053]) adapted to retain the comfort band on the leg of the wearer; and a cushion comprising one of a piece of foam or a piece of neoprene 140a (“second waterproof band can also comprise a strip of neoprene” [0062]), provided along an edge of the elastic element (fig. 6c) and disposed towards the foot of the wearer when the comfort band is worn, wherein the cushion extends outwardly from the elastic element and has a larger outer diameter than the outer diameter of the elastic element when the comfort band is worn such that the cushion is arranged to form an abutment, wherein the elastic element forms a lip extending under the cushion, the lip being arranged to urge the cushion in an outward direction (fig. 6c).  
    PNG
    media_image1.png
    899
    697
    media_image1.png
    Greyscale
The limitation of the cushion being arranged to form an abutment specifically for an end face of the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the comfort band of Grissom to interface with the electronic surveillance bracelet as such results would have been reasonably predictable.
Regarding claim 2, Examiner notes the electronic surveillance bracelet is not positively claimed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the elastic element of Grissom could be capable of having a height at least corresponding to a height of an electronic surveillance bracelet, especially since the applicant has not provided any dimensions to this hypothetical electronic surveillance bracelet.
Regarding claim 4, Grissom discloses the comfort band comprises a closure 130a-b to permit the comfort band to be opened and re-closed, the closure preferably comprising a hook and loop fastener (“hook and loop fasteners” [0029], [0054]; fig. 6a).  

Claims 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grissom (US PG Pub 2008/0045906) as applied to claims 1-2, 4 above, and further in view of Price et al. (US PG Pub 2011/0201960).
Regarding claims 5-6, Grissom does not expressly disclose wherein at least one of the elastic element and the cushion comprises at least one physiological property sensor arranged to be in contact with the skin of the wearer, the physiological property sensor comprises at least one of a heart rate sensor, a blood oximetry sensor, a skin temperature sensor, a perspiration sensor, a chemical sensor for detecting a foreign substance such as alcohol, pharmaceuticals or drugs, and an identification sensor 
Regarding claim 7, Grissom in view of Price et al. teaches the sensors 304 are an electrical contact pad ([0074-0075]), which are configured to cooperate with a corresponding electrical contact (“remote or local processor device” [0075]).  As applicant has not positively claimed the electronic surveillance bracelet and therefore also has not positively recited any associating components of the electronic surveillance bracelet such as a “corresponding contact provided on the electronic surveillance bracelet”, this limitation is not given patentable weight.
Regarding claims 8-9, Grissom in view of Price et al. discloses the electrical contact pad 304 is provided on an outward-facing surface of the comfort band (fig. 3b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the electrical contact pads to either a surface of the cushion or an outward-facing surface of the elastic element as required by the claims, since rearranging parts of an invention involves only routine skill in the art and such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.
Regarding claim 10, Grissom in view of Price et al. discloses the cushion is shaped so it is capable of attaining an alignment between the electrical contact pad provided on the comfort band and a corresponding electrical contact (fig. 6c).  As applicant has not positively claimed the electronic surveillance bracelet and therefore also has not positively recited any associating components of the 
Regarding claims 11-12, Grissom does not expressly disclose the claimed limitations.  Price et al. discloses, “Wristband 302 may wirelessly transmits physiological data gathered to a remote or local processor device.” ([0075]), suggesting wristband 302 comprises at least a first antenna adapted to wirelessly communicate with a corresponding second antenna provided on the remote or local processor device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grissom to include wireless communication between the comfort band and a remote or local processor device as taught by Price et al. in order to more efficiently transmit sensed physiological data to another device for processing. Again, as applicant has not positively claimed the electronic surveillance bracelet, this limitation is not given patentable weight.
Regarding claim 13, Grissom in view of Price et al. does not expressly disclose the cushion is shaped so as to attain an alignment between the first antenna comprised by the comfort band and the second antenna. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to shape the cushion to attain alignment between the two antennas, since a change in shape involves only routine skill in the art and such a design modification would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.
Regarding claim 14, Grissom discloses the cushion comprises at least one thicker section and at least one thinner section (E.N. thin and thick sections of the cushion achieved from overlap of 140A, fig. 6C) but does not state this is arranged such that an electronic surveillance bracelet achieves said alignment as a result of movement of the wearer's leg. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to shape the cushion in a manner such that the electronic surveillance bracelet attains alignment as a result of movement of the .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Jr (US Pat 6,218,945) in view of Grissom (US PG Pub 2008/0045906).
Regarding claim 15, Taylor, Jr discloses an electronic surveillance bracelet (fig. 2) but does not expressly disclose a comfort band according to claim 1. Regarding claim 1, Grissom discloses a comfort band capable of being worn between an electronic surveillance bracelet and a leg of a wearer, the comfort band comprising: a tubular elastic element 120a-b ([0053]) adapted to retain the comfort band on the leg of the wearer; and a cushion comprising one of a piece of foam or a piece of neoprene 140a (“second waterproof band can also comprise a strip of neoprene” [0062]), provided along an edge of the elastic element (fig. 6c) and disposed towards the foot of the wearer when the comfort band is worn, wherein the cushion extends outwardly from the elastic element and has a larger outer diameter than the outer diameter of the elastic element when the comfort band is worn such that the cushion is arranged to form an abutment, wherein the elastic element forms a lip extending under the cushion, the lip being arranged to urge the cushion in an outward direction (fig. 6c).  The limitation of the cushion being arranged to form an abutment specifically for an end face of the electronic surveillance bracelet is regarded as functional language.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the comfort band of Grissom to interface with the electronic surveillance bracelet as such results would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICA S LEE/Primary Examiner, Art Unit 3792